This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,061

 5 LINDA VALLEJOS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana Zamora, District Judge


 9 Gary K. King, Attorney General
10 Corinna Laszlo-Henry, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jorge A. Alvarado, Chief Public Defender
14 Josephine H. Ford, Assistant Public Defender
15 Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION
 1 KENNEDY, Chief Judge.

 2   {1}   Linda Vallejos (Defendant) appeals from the district court’s judgment affirming

 3 her convictions for DWI and failure to maintain lane following an on-record appeal.

 4 [DS 1, RP 160] We issued a notice proposing to summarily affirm, and Defendant

 5 filed a memorandum in opposition.         We remain unpersuaded by Defendant’s

 6 arguments and affirm.

 7 I.      DISCUSSION

 8 A.      Probable Cause

 9   {2}   Defendant continues to argue that her convictions should be reversed because

10 she was arrested without probable cause. [MIO 10] In our notice, we proposed to

11 conclude that the facts and circumstances within the arresting officer’s knowledge

12 were sufficient for him to reasonably believe that Defendant had been driving while

13 intoxicated. In her memorandum in opposition, Defendant contends “[t]he lower

14 courts erred in finding that the [field sobriety tests] gave [the arresting officer]

15 probable cause to arrest [Defendant].”         [MIO 11]    She argues that the DWI

16 investigation “only showed that [she] had some difficulty balancing” and that “[i]t is

17 commonly known and obvious that balancing problems can result from many other

18 causes [apart from intoxication].” [MIO 11, 12]

19   {3}   As we stated in our notice, the field sobriety tests were not the only evidence

20 that Defendant was driving while intoxicated. The district court concluded that

                                              2
 1 probable cause existed because Defendant “displayed erratic driving, had bloodshot

 2 and watery eyes, smelled of alcohol, admitted to drinking alcohol, and had difficulty

 3 with balance and following instructions while performing the [field sobriety tests].”

 4 [RP 152] Defendant does not contest these facts in her memorandum in opposition

 5 and, to the contrary, describes in detail the evidence that supports these factual

 6 findings. [MIO 1-10] While Defendant may have argued that the evidence showed

 7 only that she had trouble balancing, we defer to the district court’s factual findings.

 8 See State v. Granillo-Macias, 2008-NMCA-021, ¶ 7, 143 N.M. 455, 176 P.3d 1187

 9 (stating that, in reviewing probable cause determination, “[o]ur review of factual

10 determinations is limited to determining whether there was substantial evidence to

11 justify a warrantless arrest” (internal quotation marks and citation omitted)).

12 B.      Sufficiency of the Evidence

13   {4}   Defendant also continues to argue that her DWI conviction should be reversed

14 because there was insufficient evidence of impairment and insufficient evidence of her

15 breath alcohol content (BAC). [MIO 14, 15] With respect to impairment, she

16 contends that neither the officer’s observations, nor her performance on the field

17 sobriety tests, provide substantial evidence of intoxication. [MIO 14] She notes that

18 the officer who stopped her vehicle testified that she was a “perfect lady.” [MIO 15]

19 However, Defendant fails to mention that this officer also testified that he observed



                                              3
 1 Defendant straddling the lane line and that she had bloodshot and watery eyes, slurred

 2 speech, and smelled of alcohol. [MIO 15]

 3   {5}   With respect to her BAC, Defendant argues that, without citing any authority,

 4 the evidence supports an inference that her BAC was closer to .06 than .09. [MIO 16]

 5 While this inference may have been permissible, our task is to “indulge all reasonable

 6 inferences in support of the verdict, and disregard all evidence and inferences to the

 7 contrary.” State v. Largo, 2012-NMSC-015, ¶ 30, 278 P.3d 532 (internal quotation

 8 marks and citation omitted). In light of our standard of review, we conclude that the

 9 evidence was sufficient to support Defendant’s DWI conviction.

10 II.     CONCLUSION

11   {6}   For the reasons stated above and in our previous notice, we affirm.

12   {7}   IT IS SO ORDERED.



13                                         ____________________________________
14                                         RODERICK T. KENNEDY, Chief Judge


15 WE CONCUR:



16 ___________________________
17 JAMES J. WECHSLER, Judge




                                             4
1 ___________________________
2 M. MONICA ZAMORA, Judge




                                5